DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-3, 5, 21-31 and 33 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 1 and 29 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 6,031,864 and US 2010/0202327. 
The improvement comprises:
US 6,031,864 is considered as the closest prior art that teaches a communication device (Fig.2) comprising one or more processors (Fig.2 element 62) configured to:
identify a data hopping sequence for a first superframe comprising a plurality of frames (col.4 line 60 – col.5 line 13, where the proposed scheme is based on a sequence of frequency hopping periods (THOP), currently designated as a superframe, during which transmissions of data occur over a range of operating frequencies (F1, Fi, FN).  The superframe is divided into time frames (TF0, TF1, .  . . , TF6) of variable length, each time frame being composed of time slots of different types, generally represented as (A, B, C) for data exchanges, …); and 
switch hopping frequencies over the plurality of frames according to a data hopping sequence (Fig.3 and col.6 lines 25-30) to excludes one or more hopping frequencies scheduled for use by a synchronization hopping sequence in one or more superframe immediately succeeding the first superframe (Fig.4A and col.5 line 60 – col.6 line 8 and col.7 lines 43-55).
Note that the first superframe is considered as the Frequency Hopping Period i as shown in Fig.4A and the superframe immediately succeeding the first superframe is considered as the Frequency Hopping Period (i+1) (col.5 line 60 – col.6 line 4). Furthermore, the hopping operating frequency (Fi, Fi+1) is not one of the reserved signalling frequencies (SF1, SFi, SFN) (or synchronization frequencies) (col.5 line 60 – col.6 line 4 and col.7 lines 43-55).

US 2010/0202327 teaches a data transmission method comprise  the following steps. 
In Step 51, the sending end device divides the data to be transmitted into important data and non-important data; when the important data needs to be transmitted, a request for reliable transmission is sent to the receiving end device. The request may carry the parameters such as the bandwidth requirements.

In Step 52, if the receiving end device agrees to perform reliable transmission, it sends a response carrying the synchronization information and frequency hopping information to the sending end device. The response may further carry a frequency hopping time period.
In Step 53, after synchronizes according to the synchronization information sent by the receiving end device, the sending end device transmits the important data to the receiving end device according to the frequency hopping information.

With regard Claims 1 and 29, US 6,031,864 in view of US 2010/0202327 fails to teach the limitation of "switch hopping frequencies over the plurality of frames according to the data hopping sequence and scheduling data to exclude one or more hopping frequencies scheduled," as recited in claims 1 and 29, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 2010/0202327 is cited because they are put pertinent to the network communication technology to a data transmission method, a network device, and a communication system. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633